Citation Nr: 1732170	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a migraine headache disability.

2.  Entitlement to service connection for unspecified joint pain and/or insomnia, to include as manifestation of an undiagnosed illness, under 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, April 1978 to June 1986, and November 1990 to November 1991, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Houston, Texas, currently has jurisdiction over the Veteran's case.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record. 

In September 2014 and April 2015, the Board remanded the claims for additional development.  In December 2015, the Board denied the claims.  In February 2017, the Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR) and remanded the appeal to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMR indicated the Board relied on an inadequate opinion in making its prior decision.  The inadequacy identified was in the May 2015 VA examination report where the examiner opined that the Veteran's disabilities at issue were attributed to a clear diagnosis and etiology, but "did not clearly indicate the etiology she was referring to."  Consequently, the Board finds that additional medical opinion is required to adjudicate the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2015 examiner, or another appropriate examiner for an addendum opinion.  The decision to reexamine the Veteran is left to the discretion of the examiner.  

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed insomnia, joint pain, and headaches are attributed to a known, clinical diagnosis.  If so, all diagnoses present should be specifically identified in the medical opinion.

For any clinical diagnoses found, the examiner should opine whether it is at least as likely as not that they were caused or otherwise related to the Veteran's active duty service.  If the examiner believes they are clearly attributed to another etiology, the examiner should clearly state the specific etiology. (It is taken to mean from the JMR that, for example, if the veteran's joint complaints are due to arthritis, the etiology of that arthritis should be described; similarly the JMR appears to request that the etiology of any headache disability be identified.)  

If the examiner is unable to attribute the Veteran's claimed disabilities to a known diagnosis, the examiner should opine whether it is at least as likely as not that the conditions are "chronic multi-symptom illness of partially understood etiology and pathophysiology."  See 38 C.F.R. § 3.317.  

If so, the examiner should opine whether there is affirmative evidence that such an illness was not incurred during active duty service during the Persian Gulf War, or if there was affirmative evidence that the undiagnosed illness was caused by a supervening condition or event, which followed the Veteran's departure from service during the Persian Gulf War. 

The examiner should provide a clear and complete rationale for any opinion provided.  

2.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative.  After providing an appropriate period of time for response, return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


